Citation Nr: 0632398	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a renal disorder.

2.  Entitlement to service connection for a renal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Phoenix, 
Arizona, which denied the veteran's petition to reopen a 
previously denied claim for entitlement to service connection 
for a renal disorder.  

The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO (Travel Board hearing) in 
October 2005.  A transcript of the hearing is associated with 
the claims folder.  At this hearing, he withdrew a claim for 
special monthly pension from appellate status.  Therefore, 
this issue is no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2006).   


FINDINGS OF FACT

1.  A June 2003 Board decision denied the veteran's claim for 
service connection for a renal condition.  

2.  New evidence received since the June 2003 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.






CONCLUSIONS OF LAW

1.  The June 2003 Board decision, denying the claim for 
service connection for a renal disorder, is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1100 (2006).

2.  New and material evidence has been received since the 
June 2003 decision, and the claim for service connection for 
a renal disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in January 2004.  A duty to assist letter addressing 
the new and material issue was issued in January 2005, prior 
to the March 2005 rating decision that denied this issue.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  This letter did address 
the question of new and material evidence in terms of the 
correct current legal criteria in effect.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
This document also provided the veteran with the correct law 
addressing the issue of new and material evidence as well as 
explaining in detail what evidence the veteran must submit to 
reopen his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  The 
reopened claim will be addressed by the AMC on remand.  

New and Material Evidence

Service connection was denied for a renal disorder by the 
Board in June 2003.  The basis for the denial was that there 
was no clear and unmistakable evidence to rebut the 
presumption of soundness, there was no evidence of a claimed 
fight in which the veteran was said to have injured his right 
kidney and there was no evidence of a renal disorder treated 
in service.  The veteran did not appeal this denial to the 
Court.  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. §§ 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Evidence previously before the Board in June 2003, includes 
the veteran's contentions in his June 2001 substantive appeal 
that he suffered a kidney injury in service when he was in an 
altercation with another soldier in 1959 in service and 
received a kick to the back that damaged his right kidney.  
He indicated that he did not report the incident for fear of 
consequences and did not seek treatment for kidney problems.  
He also alleged in the June 2001 substantive appeal that he 
had urinary problems that predated service, including 
frequent urination, enuresis and pain in the right kidney 
region.

Also before the Board in June 2003 was the July 1959 entrance 
medical examination, which revealed no evidence of kidney 
problems, nor did the veteran report them in his report of 
medical history.  Service medical records likewise reflect no 
evidence of kidney problems, nor do they document any record 
of the alleged altercation.  The service medical records do 
reflect complaints in January 1961 of stomach complaints of 
sharp pain, accompanied by nausea and vomiting and weakness 
all over.  He also had another episode of stomach weakness in 
June 1961.  His separation examination of June 1961 was 
negative for evidence or history of kidney problems.  

Also before the Board in 2003 were service personnel records 
which failed to document the incident cited by the veteran as 
causing his kidney problems.  

Also before the Board in June 2003 were private records of 
treatment for kidney problems beginning in November1965 when 
he was initially seen for complaints of sudden onset of right 
lower quadrant pain accompanied by nausea and vomiting, 
initially assessed as gastrointestinal (G) onset, rule out 
renal calculi.  An X-ray done during this time revealed no 
opaque calculi in the urinary tract, but showed a slight 
dilatation of the kidney pelvis.  On discharge in November 
1965, he was assessed with right renal calculus spontaneously 
passed with dilatation of the right ureter treated 
spontaneously.  Other private and VA records before the Board 
include ongoing treatment for complaints of right kidney 
problems, including several episodes of treatment for right 
kidney calculi over the years from the 1970's through 2001.  

Also before the Board in June 2003 was a document from the 
Social Security Administration reflecting payment information 
for the year 2002.  

Additional evidence before the Board in June 2003 was the 
veteran's testimony from a January 2003 Travel Board hearing, 
where he recounted the incident in detail when he was in an 
altercation during service that he alleged he injured his 
kidney.  He described the incident as taking place when he 
was in his bunk wearing shorts and a tee shirt and the other 
soldier sexually harassed him by rubbing his buttocks and the 
veteran told him to stop or else they would have to fight, 
and the other soldier who was fully dressed with boots 
challenged him to fight outside and so he went outside only 
partially dressed and fought the other soldier who proceeded 
to kick him on the right side of his back.  He testified that 
numerous people witnessed this fight but admitted that he had 
yet to obtain any accounts from eyewitnesses to corroborate 
his claim about this incident.  

Evidence received after June 2003 includes three sworn lay 
statements drafted by three individuals who alleged they 
served with the veteran and confirmed that in 1959, they had 
witnessed this incident in the barracks and recalled seeing 
him outside fighting in his underwear with the other 
individual who was fully dressed.  They confirmed that the 
other individual kicked the veteran hard in the back with his 
boot.  

Also received after June 2003 were VA medical records from 
2003 through 2005 that noted his past history of renal 
problems.  These include a September 2005 medical report in 
which the physician reviewed some records the veteran brought 
in since 1965 documenting kidney problems.  The physician 
acknowledged that a kick to the side of the body can 
contribute to kidney damage but his scars of kidney was most 
likely related with kidney stones which was not correlated 
with the kick incidents.  This physician noted that he 
explained to the veteran that he can not make the decision 
for disability. 

Also received after June 2003 was the veteran's statement in 
his February 2004 Notice of Disagreement with another issue 
no longer in appellate status that he was in receipt of 
Social Security benefits in part for his right kidney damage.  

Also received after June 2003 was the veteran's October 2005 
Travel Board hearing testimony in which he stated that he has 
received Social Security benefits since 1996, but was unsure 
as to what disability he was receiving the benefits for.  He 
and his caretaker confirmed that they have had no success in 
obtaining records from the Social Security Administration.  

The Board finds that the lay statements obtained from the 
three individuals constitutes new and material evidence, as 
they tend to corroborate the veteran's account of the assault 
which he described took place.  The individuals confirmed 
that they witnessed him getting struck in his back.  This 
evidence is new, as there had been no such corroborative lay 
evidence submitted before the Board in June 2003.  Also not 
previously before the Board was the statement from the VA 
physician in the September 2005 record which confirmed that 
such a blow to the kidney region could potentially result in 
kidney damage.  Such evidence raises a reasonable possibility 
of substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a renal disorder is 
reopened.  To this extent, the appeal is granted.  


REMAND

As noted above, the claim for entitlement to service 
connection for a renal disorder was reopened based on the 
receipt of new and material evidence.  

The Board notes that the veteran has not undergone a VA 
examination to ascertain the nature and etiology of his 
claimed renal condition, to include as the result of a kick 
to the back region, said to have been witnessed by three lay 
witnesses who submitted lay statements.  The Board also notes 
that while specific kidney problems were not diagnosed, he 
was treated in active service in 1961 for stomach complaints, 
and that when he was first treated for renal calculus in 
1965, stomach complaints were noted.  

Furthermore, no attempt has been made by the VA to obtain 
Social Security records that may contain potentially relevant 
medical evidence.  The Board notes that attempts by the 
veteran's caretaker have been unsuccessful in obtaining 
records from the Social Security Administration.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.  

2.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
the veteran Social Security disability 
benefits, as well as the medical records 
relied upon concerning that particular 
grant.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AMC should also schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed renal disorder.  The examination 
should determine whether a renal disorder 
was caused or aggravated by active 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his renal disorder.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's renal disorder 
(2) whether it is at least as likely as 
not that any diagnosed renal disorder was 
caused or aggravated by service.  The 
examiner should discuss the likelihood of 
the claimed assault resulting into a kick 
to his back as causing or contributing to 
any renal disorder and also address the 
service medical records showing treatment 
for stomach pain and whether these 
service medical records are as likely as 
not reflect treatment for the beginnings 
of renal calculus.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


